DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,014,296 (“Dou”) in view of US 2016/0358913 (“Kim”) and US 2013/0102138 (“Yeh”).	4
B. Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dou in view of Kim and Yeh, as applied to claim 1 above, and further in view of US 2016/0155741 (“Yoo”).	8
IV. Response to Arguments	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 was amended to include the feature,
forming a patterned mask on the first gate structure, the fifth gate 20structure, and the ILD layer while covering part of the source/drain regions after forming the ILD layer around the first gate structure and the second gate structure;
This feature is unclear because it may be interpreted in at least two ways: (1) that there exists some unclaimed element covering part of the source/drain regions at the time of “forming the patterned mask” or, more likely, (2) that the patterned mask, in its patterned form, has portions covering each of the first and fifth gate structures, the ILD and part of the source/drain regions, because the latter is supported by the Fig. 3 of the Instant Application by the patterned mask 58.  In other words, it appears that Applicant is misusing the term “while” which means, in its use as a conjunction, “at the same time as”.
Claims 2-11 depend from claim 1 and are rejected for including the same indefinite feature.


III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,014,296 (“Dou”) in view of US 2016/0358913 (“Kim”) and US 2013/0102138 (“Yeh”).
Claim 1 reads,
1. (currently amended): A method for fabricating semiconductor device, comprising: 
[1] forming a first fin-shaped structure on a substrate; 
[2] 10forming a first single diffusion break (SDB) structure and a third SDB structure in the first fin-shaped structure; 
[3a] forming a first gate structure on the first SDB structure, a second gate structure on the first fin-shaped structure, and a fifth gate structure on the third SDB structure, 
[3b] wherein the first gate structure is immediately adjacent to one side of the second gate 15structure and the fifth gate structure is immediately adjacent to another side of the second gate structure; 
[4] forming source/drain regions adjacent to two sides of the first gate structure;
[5] forming an interlayer dielectric (ILD) layer around the first gate structure and the second gate structure; 
, the fifth gate 20structure, and the ILD layer while covering part of the source/drain regions after forming the ILD layer around the first gate structure and the second gate structure; and 
[7] performing a replacement metal gate (RMG) process to transform the second gate structure into a metal gate.
With regard to claim 1, Dou discloses, 
1. (currently amended): A method for fabricating semiconductor device [Title; Fig. 2], comprising:
[1] forming a first fin-shaped structure 310 on a substrate 302 [Figs. 2, 3A-3B; col. 5, line 45 to col. 6, line 17]; 
[2] 10forming a first single diffusion break (SDB) structure [center of three SDB 341/342 in Figs. 5A-5C through 12A-12C] and a third SDB structure [left of three SDB 341/342 in Figs. 5A-5C through 12A-12C] in the first fin-shaped structure 310 [abstract; col. 6, line 18 to col. 8, line 54]; 
[3a] forming a first gate structure 361 on the first SDB structure [center of three SDB 341/342], a second gate structure [361 on fin portion between the center and left SDBs 341/342] on the first fin-shaped structure 310, and a fifth gate structure 361 on the third SDB structure [left of three SDB 341/342] [Fig. 13; col. 8, line 58 to col. 9, line 26], 
[3b] wherein the first gate structure [361 on center of three SDBs 341/342] is immediately adjacent to one side of the 15second gate structure [361 on fin portion between the center and left SDBs 341/342] and the fifth gate structure [361 on left of three SDBs 341/342] is immediately adjacent to another side of the second gate structure [as shown in Figs. 13-14]; 
[4] forming source/drain regions 313 adjacent to two sides of the first gate structure 361 [on the center the three SDB 341/342] [Figs. 15-16; col. 9, line 37 to col. 10, line 12];
[5] forming an interlayer dielectric (ILD) layer 343 around the first gate structure [361 on center of three SDBs 341/342] and the second gate structure [361 on fin portion between the center and left SDBs 341/342] [Fig. 16-17; col. 10, lines 47-62]; 
[6] … [not taught] … 
[7] performing a replacement metal gate (RMG) process to transform the second gate structure [361 on fin portion between the center and left SDBs 341/342] into a metal gate 372 [Figs. 17-18; col. 9, lines 1-15; col. 10, line 59 to col. 11, line 14].  
This is all of the features of claim 1 disclosed in Dou.
feature [6] of claim 1, Dou does not disclose,
[6] forming a patterned mask on the first gate structure, the fifth gate 20structure, and the ILD layer while covering part of the source/drain regions after forming the ILD layer around the first gate structure and the second gate structure; and 
Kim, like Dou, teaches a process for making n-type and p-type, metal-gate electrode 200, 400 finFETs (Kim: Figs. 4-5 and 14, ¶¶ 78-83;  Dou: col. 6, lines 13-16, col. 6, lines 13-17; paragraph bridging cols. 9-10, col. 15, lines 24-32) including a SDB 107(111) separating the first F1 and second F2 fin portions, wherein there is a polysilicon gate electrode 300(302) (Kim: ¶ 105) on the SDB 107(111) (Kim: Figs. 1, 2, 4-9; ¶¶ 63-65).  In addition, Kim teaches that the polysilicon gate 300 is maintained over the SDB 107(111), while the dummy gates, 202 and 402, over the first F1 and second F2 fin portions, respectively, are replaced by metal gates.  This is accomplished by maintaining a mask 120 over the gate electrode 300(302) over the SDB 111 and the ILD 110 --after forming the ILD 110 (Fig. 10; ¶¶ 77, 141-142)-- to expose the dummy gates, 202 and 402, over the first F1 and second F2 fin portions (Figs. 11-12; ¶¶ 143-146).  Then the dummy gates, 202 and 402, over the first F1 and second F2 fin portions are removed and replaced with metal gates (Figs. 13-14; ¶¶ 147-150, 78-83).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a patterned mask over the gate electrodes 361 on the SDBs 341/342 after forming the ILD 343 in Dou, in order to maintain the polysilicon gate electrode formed over the SDBs 341/342, rather than replacing them with metal gates, as taught in Kim.  
Then the only difference is that the extent of the patterned mask 120 in Kim (that is used in Dou) is not shown to extend over a part of the source/drain regions 220, 420 (Kim: ¶¶ 111-112) formed on either side of the polysilicon gate 300 on the SDB 111.
With regard to the extent of the mask 120, Kim points out that the dimension is not limited so long as the objective is met by the patterned mask 120 is met, which is to expose the 202 and 402 that will be replaced by metal gates while covering the dummy gate 302 on the SDB 111, stating in this regard,
[0146] However, the upper surface of the third dummy gate electrode [302] may still be covered with the second mask pattern 120.  Although the example embodiment illustrates a case in which the second mask pattern 120 has a length shorter than the first width W1 but slightly greater than the second width W2, but embodiments are not limited thereto.  Thus, the second mask pattern 120 may be disposed to have a length or a width covering the upper surface of the third dummy gate electrode 302 while exposing the upper surfaces of the first and second dummy gate electrodes 202 and 402.
(Kim: ¶ 146; emphasis added)
Yeh, like Kim, teaches a method of making n-type and p-type FETs, i.e. NMOS and PMOS transistor, respectively (Yeh: ¶ 11) including a replacement gate process in which a dummy gate 216' over an isolation region 212 (Yeh: ¶ 12) is covered by a patterned mask 234, while exposing the dummy gate electrodes 216 (¶ 15) for removal and replacement with metal gates 244 (Yeh: ¶¶ 23-25; Figs. 8-10).  Yeh further shows that the patterned mask 234 (in Fig. 9) extends over each of the dummy gate electrode 216' on the isolation region 212, the ILD 226 (Yeh: ¶ 21), and a part of the source/drain regions 222, 224 (Yeh: ¶ 18) formed on either side of the dummy gate 216'. 
Inasmuch as Kim does not limit the extent of coverage of the patterned mask 120, so long as it exposes the dummy gates to be removed, it would have been entirely obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the extent of the patterned mask of Kim used in Dou to cover, also, a part of the source/drain regions 313 of Dou on either side of the first gate structure 361 on the first SDB structure [center of the three SDB 341/342], as well as on the fifth gate structure 361 on the second SDB structure [left of the three SDBs 341/342] and, correspondingly the ILD 343.  The motivation would be to cover 361 that are to be removed, thereby protecting everything that is not being removed from the etchant.  So modified, feature [6] is taught.
This is all of the features of claim 1.
With regard to claims 2-5, Dou further discloses,
2. (original): The method of claim 1, wherein the step of forming the first SDB 25structure 341/342 comprises: 
removing part of the first fin-shaped structure 310 to form a trench 350 for dividing the first fin-shaped structure 310 into a first portion and a second portion [Figs. 4A-4C; col. 6, lines 18-37]; and 
forming a dielectric layer 341/342 in the trench to form the first SDB structure [center of three SDB 341/342] [Figs. 5A-5C; col. 6, lines 38-45; Figs. 10-12C; paragraph bridging cols. 7-8].  
3. (original): The method of claim 2, wherein the dielectric layer 341/342 comprises silicon nitride [col. 6, lines 38-45; paragraph bridging cols. 7-8].  
4. (original): The method of claim 1, wherein the first fin-shaped structure 310 is disposed extending along a first direction and the first SDB structure 341/342 is disposed extending 5along a second direction [as shown in Figs. 3A-3B, 5A-5C and 11A-11C].  
5. (original): The method of claim 4, wherein the first direction is orthogonal to the second direction [as shown in Figs. 3A-3B, 5A-5C and 11A-11C].  

B. Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dou in view of Kim and Yeh, as applied to claim 1 above, and further in view of US 2016/0155741 (“Yoo”).
Claims 6 and 7 read,
106. (original): The method of claim 1, 
[1] wherein the substrate comprises a first metal-oxide semiconductor (MOS) region and a second MOS region, and the first SDB structure and the first gate structure are disposed on the first MOS region, the method comprising: 
[2] forming a second fin-shaped structure on the second MOS region; 
[3] 15forming a second SDB structure in the second fin-shaped structure; 

[5] forming the ILD layer around the third gate structure and the fourth gate structure; and 
[6] 20using the patterned mask to perform the RMG process for transforming the second gate structure, the third gate structure, and the fourth gate structure into metal gates.  
7. (original): The method of claim 6, wherein the first MOS region comprises a PMOS 25region and the second MOS region comprises a NMOS region.
The prior art of Dou in view of Kim and Yeh, as explained above, teaches each of the features of claim 1. 
It is not clear that Dou discloses two MOS regions and does not appear to disclose the features of claims 6 and 7.  Dou does, however, teach that the MOS finFETs can be P-type or N-type finFETs (Dou: col. 6, lines 13-17; paragraph bridging cols. 9-10; col. 15, lines 24-32); thereby suggesting that the plural single diffusion breaks would equally apply to P-type or N-type finFETs.
Yoo, like Dou, teaches finFETs including a plurality of single diffusion breaks ISY (Yoo: ¶ 57; Figs. 2, 3, 5-7, 11).  Also like Dou, Yoo teaches that the single diffusion breaks are formed by forming a trench in the fin AF and filling with insulating material 110 (Yoo: Fig. 12) and then forming a dummy gate DM thereover (Yoo: Figs. 6, 7, 11, 16; ¶¶ 73-77, 81-82).  Yoo further teaches both NMOS and PMOS regions R1, R2, each region having separate single break isolations ISY with the associated dummy gates DM thereon (Yoo: Figs. 4, 5, 8, 9, 11; ¶¶ 67, 69, 79, 81, 85).  
Inasmuch as Dou teaches that the MOS finFETs can be P-type or N-type finFETs, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include two regions with one region being PMOS finFETs and the other 
And, again, because Dou teaches that the MOS finFETs can be P-type or N-type finFETs, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the each of the NMOS finFET and PMOS finFET regions in the same manner as taught in Dou, as explained above.  In other words, that which is shown in Fig. 18 of Dou would be present in duplicate, one being an NMOS finFET region and a PMOS finFET region.  Therefore, Dou modified to include separate NMOS and PMOS regions as taught in Yoo further teaches the features of claims 6 and 7 as follows:
106. (original): The method of claim 1, 
[1] wherein the substrate 302 [of Dou] comprises a first metal-oxide semiconductor (MOS) region [e.g. NMOS region] and a second MOS region [e.g. PMOS region, as taught in Yoo], and the first SDB structure [center of three SDB 341/342] and the first gate structure [361 on center of three SDBs 341/342] are disposed on the first MOS region [e.g. NMOS region], the method comprising: 
[2] forming a second fin-shaped structure 310 on the second MOS region [e.g. PMOS region]; 
[3] 15forming a second SDB structure [any of SDB 341/342 such as shown in Figs. 5A-5C through 12A-12C of Dou but in PMOS region, as taught in Yoo] in the second fin-shaped structure [310 shown in Figs. 5A-5C through 12A-12C but in PMOS region as taught in Yoo]; 
[4] forming a third gate structure 360 on the second SDB structure [any of SDB 341/342 such as shown in Fig. 13 of Dou but in PMOS region, as taught in Yoo] and a fourth gate structure 360 on the second fin-shaped structure [310 shown in Fig. 13 but in PMOS region as taught in Yoo]; 
[5] forming the ILD layer 343 around the third gate structure 360 and the fourth gate structure 360 [Fig. 17 of Dou but in PMOS region as taught in Yoo]; and 
[6] 20using the patterned mask 363 to perform the RMG process for transforming the second gate structure [360 in NMOS region], the third gate structure [360 in PMOS region on the SDB 341/342], and the fourth gate structure [360 in PMOS region] into metal gates [Figs. 17-18 of Dou].  
supra)].
This is all of the features of claims 6 and 7.
Claims 8-11 read,
8. (original): The method of claim 6, wherein the step of forming the second SDB structure comprises: 
removing part of the second fin-shaped structure to form a trench for dividing the 30second fin-shaped structure into a first portion and a second portion; and
forming a dielectric layer in the trench to form the second SDB structure.  
9. (original): The method of claim 8, wherein the dielectric layer comprises silicon nitride.  
10. (original): The method of claim 6, wherein the second fin-shaped structure is disposed extending along a first direction and the second SDB structure is disposed extending along a second direction.  
1011. (original): The method of claim 10, wherein the first direction is orthogonal to the second direction.
As above, each of the NMOS and PMOS regions is the same because Dou discloses that the process is appropriate for each of N-type and P-type finFETs.  As such, the manner and materials used to make the second SDB, i.e. 341/342 in PMOS region (supra), is formed in the same way as the first and third SDBs 341/342 in the NMOS region discussed above in conjunction with claim 1.  As such, the features of each of claims 8-11 is the same as discussed above under claims 2-5, respectively. 

IV. Response to Arguments
Applicant’s arguments filed 04/07/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this regard, Kim has been 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814